Plaintiff in error was convicted upon an information charging the unlawful possession of intoxicating liquor, and in accordance with the verdict of the jury was on the 30th day of April, 1913, sentenced to be confined in the county jail for thirty days and to pay a fine of fifty dollars. An appeal was perfected. His attorney of record has filed a motion to dismiss the appeal. The motion is sustained and the appeal is hereby dismissed and the cause remanded to the trial court with direction to enforce its judgment and sentence therein.